Citation Nr: 0816793	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  04-42 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.

2.  Entitlement to service connection for degenerative joint 
disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States Air 
Force from October 1951 to October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2004 and October 2005 rating 
decisions by the Montgomery, Alabama, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The June 2004 
decision denied service connection for a lumbar spine 
disability, while the October 2005 decision denied service 
connection for the cervical spine.

The veteran offered testimony at a personal hearing before 
the undersigned Acting Veterans Law Judge held at the RO in 
March 2008.  During the course of that hearing, the veteran, 
through his representative, moved to advance his case on the 
docket due to his age.  The undersigned granted the motion in 
April 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Part of VA's duty to assist includes obtaining, or taking 
reasonable steps to obtain, relevant records identified by 
the veteran.  Here, the veteran has identified records which 
VA either has not made sufficient efforts to obtain, or which 
VA was previously unaware of.  A remand is required for the 
purpose of associating these relevant medical records with 
the file if reasonably possible.  The records in question 
include VA treatment records, records of treatment at 
military facilities following the veteran's retirement, and 
private treatment records.

Further, the Board notes that in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans 
Claims held that, upon receipt of an application for a 
service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Here, the veteran has never 
been notified of the regulations and procedures for 
assignment of effective dates and evaluations.  

Accordingly, the case is REMANDED for the following action:

1. The veteran should be provided with the 
notice required under 38 U.S.C.A. § 5103, 
38 C.F.R. § 3.159, and court precedent 
(including Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) regarding VA 
policies and procedures with regard to 
assignment of effective dates ).  

2.  The veteran should be asked to provide 
a separate, completed VA Form 21-4142, 
Authorization and Consent to Release 
Information to the Department of Veterans 
Affairs, for each non-VA medical facility 
which has treated him for lumbar and 
cervical spine problems since March 1971.  
Forms should specifically be requested for 
Kaiser Permanente Northern California at 
Vallejo (1971-1975), Kaiser Permanente 
Southern California at Fontana (1975-
1989), Davis Grant USAF Medical Center at 
Travis AFB (1971-1975), and Dr. Ronald 
Wyatt (2005 to the present).  If completed 
forms are obtained, the RO should take 
appropriate steps to obtain all identified 
private treatment records.  In the 
alternative, the veteran should be asked 
to provide complete private (non-VA) 
treatment records which are not already of 
record.

3.  The RO must obtain treatment records 
from the Martinez Outpatient Clinic (1971-
1975), associated with the VA Northern 
California Health Care System, and the 
Anaheim Community Based Outpatient Clinic 
(1975-1982), associated with the VA Long 
Beach Health Care System.  If no records 
are available, a formal finding, with 
explanation, must be included in the 
record.

4.  Thereafter, the RO should review the 
claims file to ensure that all the 
foregoing requested development is 
completed, and arrange for any additional 
development indicated, to include any 
examination or opinion required by newly 
obtained evidence.  The RO should then 
readjudicate the claims on appeal.  If any 
benefit sought remains denied, the RO 
should issue an appropriate SSOC and 
provide the veteran and his representative 
the requisite time period to respond.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.  No action is required of the 
appellant unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



